DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 26-44 are currently pending.
Claims 29, 36, 39-42 have withdrawn
Response to Amendment
The amendment filed on 03/05/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 08/06/2020
 All the rejections are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 44 recites the broad recitation which is the range of 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-26, 29, 31-34, 36-37, 44 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (PG pub 20090286157).
Regarding claim 26-26, 29, 31, 32, 33, 34, 44  Chen et al teaches a anode electrode comprising a current and composited electrode comprising particles comprising electrochemically active material (powder) and surface modification agents and binder (para 36) where the surface modification agents having formula I and bonded with the surface of electrochemically active material through group A which is silicon [formula V para 8-12] where D1 is (CH2-O) and (CR1R2X) is (C2H4-O) and E is alkyl group and a is 1, b is 2, c is 1 and d is 1.
Regarding claim 36, Chen et al teaches the composite electrode layer comprising a particles being silicon-carbon composite particles (claim 23).
Regarding claim 37, Chen et al teaches a metal ion battery comprising negative electrode positive electrode and electrolyte between negative and positive electrode (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PG pub 20090286157) as applied to claim 26 above, and further in view of Shin et al (PG pub 20140147741).
Regarding claim 43, Chen et al negative electrode comprising the composed electrode layer comprising first particles (powder) comprising first electrochemical active material and a binder [para 36], but Chen et al does not teach the particles of the first electrochemical active material being porous.
Shin et al teaches anode active material comprising porous particles (abstract).
It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to modify the particles of the first electrochemical active of Chen et al to be porous as taught by Shin et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).



Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Claim 29 and 36 are read on species C and must be examined together with claim 26.

Chen suggests modification of silicon surfaces by reaction of organosilane surface modification agents with surface silanols.
The examiner respectfully disagrees. Claim 26 require the surface of the active material having surface which bonded to the oligomeric moiety via group A which is silicon. Chen teaches the negative electrode having negative material with a surface and a surface modification agents being bonded to the surface of Chen by reacting with the surface functional group where the surface modification agent is formula 5 [para 54] and R1, R2, R3 would be formula 6 ( it is noted that each of R1, R2, R3 would be oligomeric moiety). Even the surface modification agent is reacted with silanols, the silanols is still the surface of the active material.Thus, the surface functional group belongs to the surface of the negative electrode and the surface modification agent bonded or reacted to the surface functional group meaning the surface modification agent bond to the surface of the active material and meet the claim requirement.
The present claims require direct bonding of carbon to a surface silicon atom.
The examiner respectfully disagrees. Claim 26 just requires the surface of the active material being bonded to the oligomeric moiety through a silicon, but claim 26 does not require direct bonding to a surface silicon atom.
Chen does not anticipate the claims because its surface modifying agents bind to the surface through surface silanols and not through Sisurface-C bonds.
surface-C bonds or claim 26 does not require SiSurface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.